The respondent moved to vacate the service of a summons and complaint upon it. By order dated November 5, 1936, the motion was granted. Plaintiffs moved for a reargument of the motion. Reargument was granted, and on reargument the court adhered to its original determination. From the order entered on this decision on December 3, 1936, no appeal has been taken, nor does the order appear in the record. Upon the entry of that order the original order became ineffective and an appeal from it will not he. The appeal should have been from the order of December third, which by its reference thereto incorporates the order of November fifth. Appeal dismissed, with ten dollars costs and disbursements. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.